—In an action for a divorce and ancillary relief, the plaintiff wife appeals from stated portions of an order of the Supreme Court, Westchester County (DiBlasi, J.), entered June 11, 1997, and the nonparty Lawrence H. Bloom appeals from so much of the same order as imposed a sanction upon him in the amount of $5,000 pursuant to 22 NYCRR 130-1.1 (c) (2), for engaging in frivolous conduct.
Ordered that the appeal by the plaintiff is dismissed for failure to perfect the same in accordance with the rules of this Court (see, 22 NYCRR 670.8); and it is further,
Ordered that the order is affirmed insofar as appealed from by the nonparty appellant; and it is further,
Ordered that the respondent is awarded one bill of costs, payable by the nonparty appellant.
The record supports the Supreme Court’s determination that the nonparty appellant engaged in frivolous conduct pursuant to 22 NYCRR 130-1.1 (c) (2). Mangano, P. J., Thompson, Joy and Krausman, JJ., concur.